Name: Council Regulation (EC) No 1349/1999 of 21 June 1999 establishing certain measures concerning imports of processed agricultural products from Switzerland in order to take account of the results of the Uruguay Round negotiations in the agricultural sector
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  agri-foodstuffs;  trade
 Date Published: nan

 Avis juridique important|31999R1349Council Regulation (EC) No 1349/1999 of 21 June 1999 establishing certain measures concerning imports of processed agricultural products from Switzerland in order to take account of the results of the Uruguay Round negotiations in the agricultural sector Official Journal L 162 , 26/06/1999 P. 0001 - 0004COUNCIL REGULATION (EC) No 1349/1999of 21 June 1999establishing certain measures concerning imports of processed agricultural products from Switzerland in order to take account of the results of the Uruguay Round negotiations in the agricultural sectorTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) Under the Agreement between the European Economic Community and the Swiss Confederation(1), concessions regarding certain processed agricultural products have been granted on a reciprocal basis;(2) Further to Council Decision 94/800/EC of 22 December 1994 concerning the conclusion on behalf of the European Community, as regards matters within its competence, of the agreements reached in the Uruguay Round multilateral negotiations (1986-1994)(2), certain concessions regarding processed agricultural products have been amended as from 1 July 1995;(3) As a result, certain aspects of the Agreement concluded with Switzerland, and in particular the Protocol concerning processed agricultural products annexed to the said Agreement, should be adjusted in order to maintain the existing level of reciprocal preferences;(4) To that end negotiations are still in progress with Switzerland with a view to the conclusion of amendments to the said Protocol; however, it is not possible to conclude these negotiations in time in order to implement the necessary adjustments by 1 July 1999;(5) In the circumstances, the Community should adopt autonomous measures in order to maintain the existing level of reciprocal preferences, pending the conclusion of negotiations; the duties resulting from those measures may not exceed those applicable under the Common Customs Tariff,HAS ADOPTED THIS REGULATION:Article 11. From 1 July 1999 to 30 June 2000, the basic amounts to be taken into account in the calculation of the agricultural components and the additional duties applicable at importation into the Community of goods originating in Switzerland shall be those set out in the Annex.2. The Commission, assisted by the Committee referred to in Article 15 of Regulation (EC) No 3448/93(3) may, in accordance with the procedure laid down in Article 16 of Council Regulation (EC) No 3448/93, suspend application of the measures provided for in paragraph 1 of this Article if Switzerland discontinues the application of its reciprocal measures in favour of the Community.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 21 June 1999.For the CouncilThe PresidentG. VERHEUGEN(1) OJ L 300, 31.12.1972, p. 189.(2) OJ L 336, 23.12.1994, p. 1.(3) OJ L 318, 20.12.1993, p. 18.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGAImportes de base, considerados para calcular los elementos agrÃ ­colas reducidos y derechos adicionales, aplicables a la importaciÃ ³n en la Comunidad/BasisbelÃ ¸b taget i betragtning ved beregningen af de nedsatte landbrugselementer og tillÃ ¦gstold som anvendes ved indfÃ ¸rsel i FÃ ¦llesskabet/GrundbetrÃ ¤ge, die bei der Berechnung der ermÃ ¤Ã igten AgrarteilbetrÃ ¤ge und ZusatzzÃ ¶lle bei der Einfuhr in die Gemeinschaft berÃ ¼cksichtigt worden sind/Ã Ã ±Ã Ã ¹Ã ºÃ ¬ ÃÃ ¿Ã Ã ¬ ÃÃ ¿Ã Ã µÃ »Ã ®Ã Ã ¸Ã ·Ã Ã ±Ã ½ Ã ÃÃ Ã Ã · Ã ³Ã ¹Ã ± Ã Ã ¿Ã ½ Ã ÃÃ ¿Ã »Ã ¿Ã ³Ã ¹Ã Ã ¼Ã  Ã Ã Ã ½ Ã ¼Ã µÃ Ã ±Ã ²Ã »Ã ·Ã Ã Ã ½ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã Ã ½ Ã ºÃ ±Ã ¹ ÃÃ Ã Ã Ã ¸Ã µÃ Ã Ã ½ Ã ´Ã ±Ã Ã ¼Ã Ã ½ ÃÃ ¿Ã Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ± Ã ±Ã ³Ã Ã ¿Ã Ã ¹Ã ºÃ ¬ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ± Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã Ã Ã ·Ã ½ Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ±/Basic amounts taken into consideration in calculating the reduced agricultural components and additional duties, applicable on importation into the Community/Montants de base pris en considÃ ©ration pour le calcul des Ã ©lÃ ©ments agricoles rÃ ©duits et droits additionnels applicables Ã l'importation dans la CommunautÃ ©/Importi di base, presi in considerazione per il calcolo degli elementi agricoli e dei dazi addizionali applicabili all'importazione nella ComunitÃ /Basisbedragen, in aanmerking genomen bij de berekening van de verlaagde agrarische elementen en aanvullende invoerrechten, geldend bij invoer in de Gemeenschap/Montantes de base tomados em consideraÃ §Ã £o aquando do cÃ ¡lculo dos elementos agrÃ ­colas reduzidos e dos direitos adicionais aplicÃ ¡veis Ã importaÃ §Ã £o na Comunidade/YhteisÃ ¶Ã ¶n tulevaan tuontiin sovellettavia alennettuja maatalousosia ja lisÃ ¤tulleja laskettaessa huomioon otettavat perusmÃ ¤Ã ¤rÃ ¤t/Grundpriser som beaktas vid berÃ ¤kning av minskade jordbrukskomponenter och tillÃ ¤ggstull som skall utgÃ ¥ pÃ ¥ import till gemenskapen>TABLE>